Affirming.
The Legislature of 1932 passed an act, chapter 133, page 637, authorizing the appointment of a detective in *Page 600 
"Judicial Districts having only two counties and a population of over 100,000, according to the census of 1930." The Twenty-Sixth judicial district of Kentucky was within the provisions of the act. The commonwealth's attorney for the district appointed his son, Denver Brock, in accordance with its provisions. Later the fiscal court of Harlan county allowed him $300 salary for three months. An appeal was taken from the order to the circuit court, thence to this court, to test the constitutionality of the act. It was declared unconstitutional. Harlan County v. Brock, 246 Ky. 372, 55 S.W.2d 49. On a return of the case to the circuit court, the mandate of this court was filed when an order was entered in conformity with our opinion denying a recovery by Brock, and striking the case from the docket. Later in the term, Brock entered a motion to substitute for it another order allowing him $500 salary for his services for five months, rendered from the date of his appointment to the date of the rendition of the opinion of this court. The court overruled his motion. He appeals.
The mandate of this court, addressed to the trial court, must be considered by the latter and the parties to the action with reference to our opinion in the case (Watson v. Avery, 3 Bush, 635) as the law of the case, from which neither of them may depart (Murphy v. Pinson, 231 Ky. 461, 21 S.W.2d 824; Louisville Fire Brick Works v. Tackett, 216 Ky. 712,288 S.W. 665).
The circuit court properly refused to enter the order tendered by Brock. Wherefore the judgment is affirmed.